Citation Nr: 1327793	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle sprain.

2.  Entitlement to service connection for sleep apnea with insomnia, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for degenerative joint disease of the right knee.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to a rating in excess of 10 percent prior to February 9, 2012, and in excess of 20 percent from February 9, 2012, for degenerative disc disease of the lumbosacral spine with lumbar strain.

9.  Entitlement to a rating in excess of 10 percent for evulsion fracture of the left hip.

10.  Entitlement to a rating in excess of 10 percent for stress headaches.

11.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1984 and from July 1985 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, the RO increased the evaluation for degenerative disc disease of the lumbosacral spine with lumbar strain to 20 percent disabling, effective February 9, 2012.  The Board notes that since the increase did not constitute a full grant of that benefit sought, that increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the RO received a VA Form 9 from the representative in which it was indicated that a videoconference hearing was requested.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



